Case 2:21-cv-10785-GCS-KGA ECF No. 24, PageID.332 Filed 08/19/21 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

ALAN KIRSCHNER and
DIANA KIRSCHNER,

            Plaintiffs,
                                          Case No. 21-10785
      v.
                                          Hon. George Caram Steeh
WELLS FARGO BANK, and
REBECCA LYONS,

         Defendants.
_____________________________/

                     ORDER GRANTING MOTION FOR
                    ALTERNATE SERVICE (ECF NO. 17)

      Plaintiffs seek leave to serve Defendant Rebecca Lyons by alternate

means because her current address is unknown. Pursuant to Fed. R. Civ.

P. 4(e), service on an individual may be made by “following state law” in the

forum state. The Michigan Court Rules provide that an individual may be

served by personal delivery or by certified mail, return receipt requested,

and delivery restricted to the addressee. M.C.R. 2.105(A). If service

“cannot reasonably be made as provided by this rule, the court may by

order permit service of process to be made in any other manner reasonably

calculated to give the defendant actual notice of the proceedings and an

opportunity to be heard.” M.C.R. 2.105(J)(1).
Case 2:21-cv-10785-GCS-KGA ECF No. 24, PageID.333 Filed 08/19/21 Page 2 of 4




      When a defendant’s address is unknown, “the moving party must set

forth facts showing diligent inquiry to ascertain it.” M.C.R. 2.105(J)(2). “A

truly diligent search for an absentee defendant is absolutely necessary to

supply a fair foundation for and legitimacy to the ordering of substituted

service.” Interstate Asphalt Holdings LLC v. Spry, No. 20-CV-12755, 2020

WL 7338566, at *2 (E.D. Mich. Dec. 14, 2020) (quoting Krueger v. Williams,

300 N.W.2d 910, 919 (Mich. 1981)).

      Plaintiffs state that Lyons’s last known address was in Santa Cruz,

California. According to the United States Post Office, she recently moved

without leaving a forwarding address. Plaintiffs contacted her former

landlord and hired a private investigator in an effort to locate Lyons. See

ECF No. 17 at PageID 165-66, 171. The private investigator was unable to

find an address for Lyons after searching various public records. The

landlord reported that Lyons had vacated her apartment “some time ago,

still owing back rent.” Id. at PageID 165. A bankruptcy filing from 2019

listed her address as “General, Santa Cruz, CA 95060.” Id. at PageID 178.

The investigator obtained several possible email addresses for a Rebekah

Lynn Lyons, one of which is identical to the email of Lyons’s “former

business associate/personal partner James Rogers.” Id. at PageID 166.




                                      -2-
Case 2:21-cv-10785-GCS-KGA ECF No. 24, PageID.334 Filed 08/19/21 Page 3 of 4




      Plaintiffs seek leave to serve Lyons by publication in a newspaper in

Santa Cruz, California. See M.C.R. 2.106(F) (defining “newspaper” for

purposes of the rule). Service of process by publication alone “is generally

regarded as the method least likely to impart actual notice.” Krueger v.

Williams, 410 Mich. 144, 165-66 (1981). However, it comports with due

process in “certain limited situations” such as when “the specific

whereabouts of a person is unknown.” Id. Under those circumstances,

“service of process by publication may be the most practicable and

adequate method of service available.” Id.; see also Mullane v. Cent.

Hanover Bank & Tr. Co., 339 U.S. 306, 317 (1950) (publication appropriate

“in the case of persons missing or unknown”).

      Plaintiffs have made a diligent effort to ascertain the whereabouts of

Rebecca Lyons, but have not obtained her current address. Therefore,

service under M.C.R. 2.105(A) is impracticable and substituted service in

the form of publication is appropriate. In addition, under the circumstances,

service via email is reasonably calculated to provide Lyons with actual

notice of these proceedings. See BBK Tobacco & Foods, LLP v. Gooshelly,

No. 20-10025, 2020 WL 2315879, at *3 (E.D. Mich. May 11, 2020) (noting

that “[n]umerous courts have held that email service on defendants that do

business online, and are connected to email addresses, is consistent with

                                     -3-
Case 2:21-cv-10785-GCS-KGA ECF No. 24, PageID.335 Filed 08/19/21 Page 4 of 4




due process” and permitting alternative service through email on foreign

business with unknown address). Indeed, service using the email

addresses potentially connected to Lyons appears to have a greater

chance of providing actual notice than publication and is worth attempting.

      Accordingly, Plaintiffs’ motion for alternate service is GRANTED.

Plaintiffs shall attempt to serve Defendant Lyons with a copy of the

summons, complaint, and this order by email (with read and delivery

receipts), using the email addresses potentially connected with her as

identified by their investigator. Plaintiffs shall file a proof of service detailing

their efforts in this regard.

      The court will concurrently enter Plaintiffs’ proposed order allowing

service by publication, which complies with the notice requirements set

forth in M.C.R. 2.106(C). Plaintiffs shall serve Defendant Lyons by

publishing that order in a Santa Clara County newspaper (as defined in

M.C.R. 2.106(F)) once per week for three consecutive weeks. Plaintiffs

shall file a proof of service in accordance with M.C.R. 2.106(G). The

mailing requirement pursuant to M.C.R. 2.106(D)(2) is waived.

      SO ORDERED.

Dated: August 19, 2021                        s/George Caram Steeh
                                              George Caram Steeh
                                              United States District Judge

                                        -4-
